         Case 8:18-bk-13588-SC Doc 207 Filed 04/09/21 Entered 04/09/21 21:39:18                                                                 Desc
                             Imaged Certificate of Notice Page 1 of 5
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                               Case No. 18-13588-SC
Tim M McKenna                                                                                                        Chapter 7
       Debtor
                                                    CERTIFICATE OF NOTICE
District/off: 0973-8                                                 User: admin                                                              Page 1 of 3
Date Rcvd: Apr 07, 2021                                              Form ID: pdf042                                                         Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Apr 09, 2021:
Recip ID                  Recipient Name and Address
db                        Tim M McKenna, 3942 Irvine Bl #134, Irvine, CA 92602

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                      BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Apr 09, 2021                                           Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on April 7, 2021 at the address(es) listed below:
Name                              Email Address
Alyssa B Klausner
                                  on behalf of Interested Party Courtesy NEF abk@sghoalaw.com

Alyssa B Klausner
                                  on behalf of Creditor The Summit EStates Homeowners Association abk@sghoalaw.com

Anna Landa
                                  on behalf of Interested Party Courtesy NEF Anna@MarguliesFaithlaw.com
                                  Helen@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com

Caren J Castle
                                  on behalf of Creditor HSBC Bank USA National Association, as Trustee, in trust for the registered holders of ACE Securities
                                  Corp. Home Equity Loan Trust, Series 2007-WM1, Asset Backed Pass-Through Certificates wdk@wolffirm.com,
                                  wdk@wolffirm.com

D Edward Hays
                                  on behalf of Interested Party Robert S Whitmore ehays@marshackhays.com
                                  ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

D Edward Hays
                                  on behalf of Interested Party Courtesy NEF ehays@marshackhays.com
                                  ehays@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@marshackhays.com;cmendoza@ecf.courtdrive.com

Daniel K Fujimoto
         Case 8:18-bk-13588-SC Doc 207 Filed 04/09/21 Entered 04/09/21 21:39:18                                                           Desc
                             Imaged Certificate of Notice Page 2 of 5
District/off: 0973-8                                         User: admin                                                                Page 2 of 3
Date Rcvd: Apr 07, 2021                                      Form ID: pdf042                                                           Total Noticed: 1
                          on behalf of Creditor HSBC Bank USA National Association, as Trustee, in trust for the registered holders of ACE Securities
                          Corp. Home Equity Loan Trust, Series 2007-WM1, Asset Backed Pass-Through Certificates wdk@wolffirm.com

Jeffrey I Golden (TR)
                          lwerner@wgllp.com jig@trustesolutions.net;kadele@wgllp.com

Jennifer H Wang
                          on behalf of Creditor Ford Motor Credit Company LLC jwang@cookseylaw.com jwang@ecf.courtdrive.com

Jeremy Faith
                          on behalf of Interested Party Courtesy NEF Jeremy@MarguliesFaithlaw.com
                          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Josephine E Salmon
                          on behalf of Interested Party Courtesy NEF ecfcacb@aldridgepite.com JES@ecf.inforuptcy.com;jsalmon@aldridgepite.com

Kenneth Hennesay
                          on behalf of Creditor Pacific Western Bank khennesay@allenmatkins.com ncampos@allenmatkins.com

Leslie K Kaufman
                          on behalf of Interested Party Courtesy NEF kaufman_kaufman.bankruptcy@yahoo.com kaufmanlr98210@notify.bestcase.com

Mark D Poniatowski
                          on behalf of Creditor Caterpillar Financial Services Corporation ponlaw@ponlaw.com

Meghann A Triplett
                          on behalf of Interested Party Courtesy NEF Meghann@MarguliesFaithlaw.com
                          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Meghann A Triplett
                          on behalf of Cross-Claimant Howard Grobstein Chapter 7 Trustee for the estate of Irontrac, Inc.
                          Meghann@MarguliesFaithlaw.com,
                          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Meghann A Triplett
                          on behalf of Interested Party Howard Grobstein Meghann@MarguliesFaithlaw.com
                          Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com

Michael G Spector
                          on behalf of Interested Party Courtesy NEF mgspector@aol.com mgslawoffice@aol.com

Michael G Spector
                          on behalf of Debtor Tim M McKenna mgspector@aol.com mgslawoffice@aol.com

Michael G Spector
                          on behalf of Defendant Tim M McKenna mgspector@aol.com mgslawoffice@aol.com

Michael G Spector
                          on behalf of Interested Party INTERESTED PARTY mgspector@aol.com mgslawoffice@aol.com

Michelle J Nelson
                          on behalf of Interested Party Law Offices of Michelle J. Sukhov Inc. mjslaw@hotmail.com

Michelle J Nelson
                          on behalf of Interested Party Courtesy NEF mjslaw@hotmail.com

Michelle J Nelson
                          on behalf of Plaintiff Law Offices of Michelle J. Sukhov Inc. mjslaw@hotmail.com

Michelle J Nelson
                          on behalf of Creditor Law Offices of Michelle J. Sukhov Inc. mjslaw@hotmail.com

Nancy L Lee
                          on behalf of Interested Party Courtesy NEF bknotice@mccarthyholthus.com nlee@ecf.courtdrive.com

Nancy L Lee
                          on behalf of Creditor U.S. Bank National Association as Trustee, successor in interest to LaSalle Bank National Association, as
                          Trustee for Thornburg Mortgage Securities Trust 2006-1, Mortgage Pass-Through Certificates Se
                          bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com

Noreen A Madoyan
                          on behalf of Interested Party Howard Grobstein Noreen.Madoyan@usdoj.gov

Noreen A Madoyan
                          on behalf of Interested Party Courtesy NEF Noreen.Madoyan@usdoj.gov

Reem J Bello
                          on behalf of Plaintiff Jeffrey I. Golden rbello@wgllp.com
                          kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Reem J Bello
                          on behalf of Trustee Jeffrey I Golden (TR) rbello@wgllp.com
                          kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com
         Case 8:18-bk-13588-SC Doc 207 Filed 04/09/21 Entered 04/09/21 21:39:18                                                  Desc
                             Imaged Certificate of Notice Page 3 of 5
District/off: 0973-8                                          User: admin                                                        Page 3 of 3
Date Rcvd: Apr 07, 2021                                       Form ID: pdf042                                                   Total Noticed: 1
Reem J Bello
                             on behalf of Interested Party Courtesy NEF rbello@wgllp.com
                             kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Reem J Bello
                             on behalf of Plaintiff Jeffrey I Golden rbello@wgllp.com
                             kadele@ecf.courtdrive.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com;lbracken@wgllp.com

Richard A Solomon
                             on behalf of Creditor Wells Fargo Equipment Finance Inc richard@sgswlaw.com

Robert P Goe
                             on behalf of Defendant Tim M McKenna kmurphy@goeforlaw.com rgoe@goeforlaw.com;goeforecf@gmail.com

Robert P Goe
                             on behalf of Defendant Sitework Development Company LLC kmurphy@goeforlaw.com,
                             rgoe@goeforlaw.com;goeforecf@gmail.com

Robert P Goe
                             on behalf of Defendant Courtney Statham kmurphy@goeforlaw.com rgoe@goeforlaw.com;goeforecf@gmail.com

Roger F Friedman
                             on behalf of Plaintiff Law Offices of Michelle J. Sukhov Inc. rfriedman@rutan.com

Ryan W Beall
                             on behalf of Plaintiff Jeffrey I. Golden rbeall@lwgfllp.com
                             vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com

Ryan W Beall
                             on behalf of Trustee Jeffrey I Golden (TR) rbeall@lwgfllp.com
                             vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com

Ryan W Beall
                             on behalf of Plaintiff Jeffrey I Golden rbeall@lwgfllp.com
                             vrosales@wgllp.com;kadele@wgllp.com;lbracken@wgllp.com;rbeall@ecf.courtdrive.com

Scott H Noskin
                             on behalf of Creditor Pacific Western Bank snoskin@mbnlawyers.com aacosta@mbnlawyers.com

Tinho Mang
                             on behalf of Interested Party INTERESTED PARTY tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Cross-Claimant Robert S. Whitmore tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Interested Party Courtesy NEF tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tinho Mang
                             on behalf of Interested Party Robert S Whitmore tmang@marshackhays.com
                             tmang@ecf.courtdrive.com;kfrederick@ecf.courtdrive.com;cmendoza@ecf.courtdrive.com

Tyler H Brown
                             on behalf of Attorney Tyler Hamnett Brown tylerbrown@brownandbrownllp.com admin@brownandbrownllp.com

Tyler H Brown
                             on behalf of Cross Defendant Jason Caufield tylerbrown@brownandbrownllp.com admin@brownandbrownllp.com

Tyler H Brown
                             on behalf of Defendant Jason Caufield tylerbrown@brownandbrownllp.com admin@brownandbrownllp.com

United States Trustee (SA)
                             ustpregion16.sa.ecf@usdoj.gov

Valerie Smith
                             on behalf of Interested Party Courtesy NEF claims@recoverycorp.com


TOTAL: 51
   Case 8:18-bk-13588-SC Doc 207 Filed 04/09/21 Entered 04/09/21 21:39:18                                                             Desc
                       Imaged Certificate of Notice Page 4 of 5

Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
Nos., State Bar No. & Email Address
A. Kenneth Hennesay, Jr. (SBN 187531)
Allen Matkins Leck Gamble Mallory & Natsis LLP
1900 Main Street, Fifth Floor                                                                          FILED & ENTERED
Irvine, CA 92614-7321
Phone: (949) 553-1313 Fax: (949) 553-8354
Email: khennesay@allenmatkins.com                                                                              APR 07 2021

                                                                                                         CLERK U.S. BANKRUPTCY COURT
                                                                                                         Central District of California
                                                                                                         BY bolte      DEPUTY CLERK


    Movant appearing without an attorney
    Attorney for Movant, Pacific Western Bank                                                 CHANGES MADE BY COURT
                                         UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

In re:                                                                      CASE NO.: 8:18-bk-13588-SC
Tim McKenna
                                                                            CHAPTER: 7

                                                                                   ORDER GRANTING MOTION FOR
                                                                                 RELIEF FROM THE AUTOMATIC STAY
                                                                                        UNDER 11 U.S.C. § 362
                                                                                   (Action in Nonbankruptcy Forum)
                                                                           DATE: April 7, 2021
                                                                           TIME: 10:00 a.m.
                                                                           COURTROOM: 5C
                                                                           PLACE: 411 West Fourth Street, Santa Ana, CA 92701


                                                            Debtor(s).

  MOVANT: Pacific Western Bank, a California state-chartered bank



1. The Motion was:              Opposed               Unopposed               Settle by stipulation

2. The Motion affects the following Nonbankruptcy Action:

    Name of Nonbankruptcy Action: Pacific Western Bank v. McKenna General Engineering, Inc., et al.
    Docket number: LC107024
    Nonbankruptcy court or agency where the Nonbankruptcy Actionis pending:
    Superior Court of the State of California, County of Los Angeles, Northwest District (Van Nuys Courthouse)




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                            Page 1                                    F 4001-1.RFS.NONBK.ORDER
      Case 8:18-bk-13588-SC Doc 207 Filed 04/09/21 Entered 04/09/21 21:39:18                                                              Desc
                          Imaged Certificate of Notice Page 5 of 5

3. The Motion is granted under 11 U.S.C. § 362(d)(1).

4. As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor¶s bankruptcy estate.
      b.        Modified or conditioned as set forth in Exhibit                to the Motion.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the nonbankruptcy action do not constitute a violation of the stay.

5.    Limitations on Enforcement of Judgment: Movant may proceed in the nonbankruptcy forum to final judgment
         (including any appeals) in accordance with applicable nonbankruptcy law. Movant is permitted to enforce its final
         judgment only by (specify all that apply):
      a.        Collecting upon any available insurance in accordance with applicable nonbankruptcy law.
      b.       Proceeding against the Debtor as to property or earnings that is not property of this bankruptcy estate as set
      forth in ¶11 only.

6. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
   of the Bankruptcy Code.

7.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated, modified or annulled as to the co-debtor, on
           the same terms and conditions as to the Debtor.

8.         The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

9.         This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the nonbankruptcy action.

10.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be, without
           further notice.

11.        Other (specify): Without limitation of the foregoing, the stay of 11 U.S.C. § 362(a) is terminated to allow Movant to
           negotiate terms of any sale of that certain real property located at 1059 S. Summer Breeze Lane, Anaheim,
           California, issue its payoff demand to escrow, and receive and apply any proceeds of sale that it receives against
           the indebtedness owed by debtor to Movant, or otherwise enforce its attachment liens pursuant to order of the
           court in the Nonbankruptcy Action. To be clear, Movant may not otherwise seek to enforce its claim against any
           other property owned by Debtor.




                   Date: April 7, 2021




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                Page 2                                    F 4001-1.RFS.NONBK.ORDER
